The offense is robbery; the punishment, confinement in the penitentiary for five years.
The appeal bond is defective in that it fails to state that appellant has been convicted of a felony, as is required by *Page 472 
Article 817, C. C. P. Teel v. State, 91 S.W.2d 747. It is recited in the bond that appellant "stands charged with the offense of a felony, to-wit: robbery with firearms." Nowhere is it shown that there was a conviction. See Wall v. State,  7 S.W.2d 958.
Appellant being enlarged under a fatally defective appeal bond, this Court is without jurisdiction. Wall v. State, supra.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.